Exhibit 10.4

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of the 5th day
of October, 2012, by and between WALKER & DUNLOP, INC., a Maryland corporation
having an address at 7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland
20814 (as “Pledgor”) and BANK OF AMERICA, N.A., as Administrative Agent for the
benefit of the Lenders (“Administrative Agent”) under the Credit Agreement (as
defined herein).

 

WHEREAS, Pledgor is the direct legal and beneficial owner of one hundred percent
(100%) of the limited liability company interests in and to (the “Pledged
Ownership Interests”), and is the sole manager of, W&D INTERIM LENDER II LLC, a
Delaware limited liability company (the “Pledged Entity”);

 

WHEREAS, pursuant to that certain Warehousing Credit and Security Agreement
dated of even date herewith (as amended, modified, supplemented, or restated
from time to time, the “Credit Agreement”), among the Pledged Entity, Pledgor,
the Lenders now or hereafter party to thereto (the “Lenders”), and
Administrative Agent, the Pledged Entity and the Pledgor, and as described and
contemplated therein and the other Loan Documents (as defined in the Credit
Agreement) will incur obligations to Administrative Agent and the Lenders from
time to time;

 

WHEREAS, Pledgor is the owner of one hundred percent (100%) of the equity
interests in the Pledged Entity and will benefit from the extension of credit to
the Pledged Entity under the Credit Agreement; and

 

WHEREAS, Pledgor wishes to grant pledges and security interests in favor of
Administrative Agent, for the benefit of the Lenders, as herein provided.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Pledge of Collateral.  Pledgor hereby
pledges and assigns to Administrative Agent, for the benefit of the Lenders, and
grants to Administrative Agent, for the benefit of the Lenders, a security
interest in, any and all of Pledgor’s right, title, and interest in and to the
following (singly and collectively, the “Collateral”):

 

(a)                                 the Pledged Ownership Interests together
with any and all rights to Distributions or other payments from the Pledged
Entity arising therefrom or relating thereto, and any and all options, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributable in respect of, in exchange for, and/or
otherwise relating to any or all of the Pledged Ownership Interests, including,
without limitation, all general intangibles related thereto as defined or
otherwise described in the UCC; and

 

(b)                                 to the extent not covered by subparagraph
(a), any and all rights to receive all income, gain, profit, loss or other items
allocated, allocable, distributable, or distributed to Pledgor under the Pledged
Entity’s Organizational Documents; and

 

(c)                                  to the extent not covered by subparagraphs
(a) or (b), any and all of Pledgor’s ownership interest in and to any and all
capital accounts of the Pledged Entity; and

 

--------------------------------------------------------------------------------


 

(d)                                 all of Pledgor’s voting, consent,
management, management removal and replacement, and approval rights, and/or
rights to control or direct the affairs of the Pledged Entity; and

 

(e)                                  any additional membership or other
ownership interest in the Pledged Entity or entity which is the successor of the
Pledged Entity, or any membership or other ownership interest exchangeable for
or convertible into additional membership or other ownership interests in the
Pledged Entity, or successor of the Pledged Entity, by purchase or otherwise and
the certificates or other instruments representing such additional interests,
warrants, rights, instruments, and other property or proceeds from time to time
received, receivable, or otherwise distributable or distributed in respect of or
in exchange for any or all of such additional membership or other ownership
interests, shares, securities, warrants, options, or other rights; and

 

(f)                                   to the extent not covered by clauses
(a) through (e) above, all proceeds of any or all of the foregoing.  For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, proceeds of any indemnity or guaranty payable to
Pledgor from time to time with respect to any of the Collateral.

 

2.                                      Certain Definitions.  Capitalized terms
used herein (including the Recitals hereto) without definition shall have the
respective meanings provided therefor in the Credit Agreement.  Terms (whether
or not capitalized) used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts or other applicable jurisdiction
(the “UCC”) have such defined meanings herein, unless the context otherwise
indicates or requires.  In addition, the following terms used herein shall have
the following meanings:

 

(a)                                 “Article 8 Matter” means any action,
decision, determination or election by the Pledged Entity or the owner(s) of the
Pledged Entity that the Pledged Ownership Interests or other equity interests in
the Pledged Entity shall be, or cease to be, a “security” as defined in and
governed by Article 8 of the UCC, and all other matters related to any such
action, decision, determination or election.

 

(b)                                 “Contractual Obligation” means, as to any
Person, any contract, agreement, or undertaking, regardless of how
characterized, oral or written, to which such Person is a party, or by which
such Person or such Person’s property is bound, or to which such Person or such
Person’s property is subject.

 

(c)                                  “Distributions” means the declaration or
payment of any distribution of property, including cash, regardless of whether
from cash flow, capital transactions, or otherwise, on account of the Pledged
Ownership Interests, or any other distribution or payment on or in respect of
any membership or other ownership interest or the redemption or repurchase
thereof.

 

(d)                                 “Governmental Authority” means any national,
state, or local government, any political subdivision thereof, or any other
governmental, quasi-governmental, judicial, public, or statutory
instrumentality, authority, body, agency, bureau, or entity or any arbitrator
with authority to bind a Person at law, and any agency, authority, department,
commission, board, bureau or instrumentality of any of them.

 

(e)                                  “Legal Requirements” means all applicable
federal, state, county and local laws, by-laws, rules, regulations, codes and
ordinances, and the requirements of any Governmental Authority having or
claiming jurisdiction with respect thereto, including, but not limited to, all
orders and directives of any Governmental Authority having or claiming
jurisdiction with respect thereto.

 

2

--------------------------------------------------------------------------------


 

(f)                                   “Lien” means any lien, pledge,
encumbrance, security interest, mortgage, restriction, charge or encumbrance of
any kind.

 

(g)                                  “Organizational Documents” means for any
corporation, partnership, trust, limited liability company, limited liability
partnership, unincorporated association, business or other legal entity, the
agreements pursuant to which such entity has been established or organized, its
affairs are to be governed, and its business is to be conducted, as such
documents may be amended from time to time.

 

3.                                      Security for Obligations.  This
Agreement secures, and the Collateral is collateral security for, the prompt
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including, without
limitation, the payment of amounts that would become due but for the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
362(a)), of the Obligations of the Pledged Entity and Pledgor under the Credit
Agreement, the Guaranty and other Loan Documents, of every nature, now or
hereafter existing under or arising out of or in connection with the Credit
Agreement and the other Loan Documents and all renewals or extensions thereof,
whether for principal, interest, fees, expenses, indemnities, or otherwise,
whether voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created,
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent that all or any part of such payment is avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer, or otherwise, and all obligations of every nature of
Pledgor now or hereafter existing under this Agreement (all such obligations of
Pledgor being referred to herein as the “Secured Obligations”).

 

4.                                      Delivery of Collateral; Release of
Collateral.

 

(a)                                 Simultaneously with the execution of this
Agreement, Pledgor shall deliver to Administrative Agent the original
certificate evidencing the Pledged Ownership Interests, which shall be in the
form of Exhibit A attached hereto (the “Certificate”), in suitable form for
transfer by delivery or, as applicable, accompanied by any necessary endorsement
or duly executed instruments of transfer or assignment, in blank, all in form
and substance reasonably satisfactory to Administrative Agent.

 

(b)                                 Administrative Agent shall have the right,
at any time after the occurrence and during the continuation of an Event of
Default, in its discretion and without notice to Pledgor, to transfer to or to
register in the name of Administrative Agent or any of its nominees any or all
of the Collateral.  In addition, Administrative Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Collateral for certificates or instruments of smaller or larger denominations.

 

(c)                                  Notwithstanding the foregoing, to better
assure the perfection of the security interest of Lender in the Pledged
Interests, concurrently with the execution and delivery of this Agreement,
Pledgor shall send written instructions in the form of Exhibit B hereto to the
Pledged Entity, and shall cause the Pledged Entity to, and the Pledged Entity
shall, deliver to Administrative Agent the Confirmation Statement and
Instruction Agreement in the form of Exhibit C hereto pursuant to which the
Pledged Entity will confirm that it has registered the pledge effected by this
Agreement on its books and agrees to comply with the instructions of
Administrative Agent in respect of the Pledged Interests without further consent
of Pledgor or any other Person.  Notwithstanding anything in this paragraph,
neither the written instructions provided for on Exhibit B nor the Confirmation
Statement and Instruction Agreement provided for on Exhibit C shall be construed
as expanding the rights of Administrative Agent to give instructions with
respect to the Collateral beyond such rights set forth in this Agreement.

 

5.                                      Representations and Warranties.  Pledgor
hereby represents and warrants as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Description of Collateral.  There are no
outstanding unfunded capital contributions of Pledgor to be made with respect to
the Pledged Entity. The Pledged Ownership Interests constitute all of the issued
and outstanding ownership interests of the Pledged Entity owned beneficially or
of record by Pledgor.  Pledgor does not hold nor does Pledgor have any right to
the issuance of any options or other rights to purchase, and is not party to any
other agreement with respect to, and does not hold or have the right to any
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any membership or other ownership interests of the Pledged
Entity.

 

(b)                                 Ownership of Collateral.  (i)  Pledgor is
the legal, record and beneficial owner of, and has good and marketable title to,
the Collateral free and clear of, and subject to no, pledges, Liens, security
interests, charges, options, restrictions or other encumbrances, except the
pledge and security interest created by this Agreement; (ii) Pledgor has the
legal capacity to execute, deliver and perform Pledgor’s obligations under this
Agreement and to pledge and grant a security interest in all of the Collateral
of which it is the legal or beneficial owner, pursuant to this Agreement;
(iii) except for authorizations and consents which have already been obtained,
no authorization, consent of or notice to any party that has not been obtained
is required in connection with the execution, delivery, performance, validity or
enforcement of this Agreement, including, without limitation, the assignment and
transfer by Pledgor of any of the Collateral to Administrative Agent or the
subsequent transfer by Administrative Agent pursuant to the terms hereof; and
(iv) the giving of notices in the form of Exhibit B and Exhibit C hereto,
Administrative Agent’s having possession of the Certificate (together with an
endorsement thereof in blank), instruments and cash constituting the Collateral
from time to time and the filing of UCC-1 financing statements with the
Secretary of State of the State of Delaware results in the perfection of
Administrative Agent’s security interest therein.

 

(c)                                  Governmental Authorizations.  No
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge by Pledgor of the
Collateral pursuant to this Agreement and the grant by Pledgor of the security
interest granted hereby; (ii) the execution, delivery, or performance of this
Agreement by Pledgor; or (iii) the exercise by Administrative Agent of the
voting or other rights, or the remedies in respect of the Collateral provided
for in this Agreement (except as may be required in connection with a
disposition of Collateral by laws affecting the offering and sale of securities
generally).

 

(d)                                 Opt-In to Article 8. With respect to the
Pledged Ownership Interests, Pledgor represents and warrants that the Pledged
Entity has opted into Article 8 of the UCC; provided, however, that the Pledged
Ownership Interests shall be deemed “securities” for purposes of UCC compliance
only, and Pledgor acknowledges and agrees that the act of opting into Article 8
of the UCC alone does not categorize such interests as “securities” under any
federal investment company laws or federal or state securities laws.  None of
the Collateral is dealt with or traded on any securities exchanges or in any
securities markets.  Pledgor intends that Administrative Agent have “control” of
the Pledged Ownership Interests within the meaning of Sections 9-314, 9-106, and
8-106 of the UCC.

 

(e)                                  Creation, Perfection and Priority of
Security Interest.  By reason of the acts taken by Pledgor and the Pledged
Entity, and the Administrative Agent’s control (within the meaning of
Section 9-314, 9-106 and 8-105 of the UCC) of the Pledged Ownership Interests,
the Administrative Agent has, for the benefit of the lenders, a first priority,
perfected security interest in the Collateral, and no further or additional acts
are required to create or perfect Administrative Agent’s security interest in
and Lien on the Collateral, and the security interest in and the Lien on the
Collateral in favor of Administrative Agent is superior in right and priority to
any rights or claims of any other Person.  This Agreement constitutes an
authenticated record, and Administrative Agent is authorized at all times to
file any and all UCC financing statements and take such other actions determined
by Administrative Agent to be necessary or desirable to perfect its security
interest in the Collateral.

 

4

--------------------------------------------------------------------------------


 

(f)                                   No Other Financing Statements.  Other than
the UCC financing statements filed by Administrative Agent in connection with
securing the Collateral, there is no financing statement (or similar statement
or registration under the laws of any jurisdiction) now on file or registered in
any public office covering any interest of Pledgor or any other Person in the
Collateral or intended so to be.

 

(g)                                  Other Information.  All information
heretofore, herein or hereafter supplied to Administrative Agent by Pledgor with
respect to the Collateral is accurate and complete in all material respects.

 

6.                                      Assurances and Covenants of Pledgor.

 

(a)                                 Transfers and Other Liens.  Pledgor shall
not:

 

(i)                                     sell, assign (by operation of law or
otherwise), pledge or hypothecate or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except to Administrative Agent
hereunder; or

 

(ii)                                  create or suffer to exist any Lien upon or
with respect to any of the Collateral, except for the Lien created hereunder.

 

(b)                                 Covenants of Pledgor.  Pledgor covenants and
agrees that so long as any of the Secured Obligations are outstanding:

 

(i)                                     Pledgor is the holder of the Pledged
Ownership Interests and shall not resign or withdraw as a member or manager or
vote for, agree or consent to, or permit the admission of any new members to the
Pledged Entity.

 

(ii)                                  Pledgor shall not vote for, agree or
consent to, or permit the sale, transfer, pledge or encumbrance of the Pledged
Ownership Interests.

 

(iii)                               Pledgor shall not vote for, agree or consent
to, permit, or take any action in furtherance of the discontinuance of the
business or the dissolution or liquidation of the Pledged Entity.

 

(iv)                              Pledgor shall not vote for, agree or consent
to, permit, or make any amendments or modifications to the Organizational
Documents of the Pledged Entity, except as permitted by the Credit Agreement.

 

(v)                                 Pledgor shall not enter into any agreements
which restrict, limit or otherwise impair the transferability of the Pledged
Ownership Interests, except the restrictions contained in the Loan Documents.

 

(c)                                  Additional Collateral.  Pledgor shall
pledge hereunder, immediately upon Pledgor’s acquisition (directly or
indirectly) thereof, any and all additional membership or other ownership
interests of the Pledged Entity.

 

(d)                                 Pledge Amendments.  Pledgor shall, upon
obtaining any additional membership or other interests required to be pledged
hereunder, promptly (and in any event within five (5) Business Days) deliver to
Administrative Agent such documents as Administrative Agent reasonably may
require to confirm the pledge hereunder of such additional collateral; provided
that the failure of Pledgor to execute any such additional documents with
respect to any additional Pledged Ownership Interests

 

5

--------------------------------------------------------------------------------


 

pledged pursuant to this Agreement shall not impair the security interest of
Administrative Agent therein or otherwise adversely affect the rights and
remedies of Administrative Agent hereunder with respect thereto.

 

(e)                                  Taxes and Assessments.  Pledgor shall pay
promptly when due all taxes, assessments, and governmental charges or levies
imposed upon, and all claims against, the Collateral, except to the extent the
validity thereof is being contested in good faith and by appropriate proceedings
and in which reserves or other appropriate provisions have been made or provided
therefor; provided that Pledgor shall in any event pay such taxes, assessments,
charges, levies, or claims not later than five (5) days prior to the date of any
proposed sale under any judgment, writ or warrant of attachment entered or filed
against Pledgor or any of the Collateral as a result of the failure to make such
payment.

 

(f)                                   Further Assurances.  Pledgor shall from
time to time, at the expense of Pledgor, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Administrative Agent may reasonably request, in
order to give full effect to this Agreement and to perfect and protect any
security interest granted or purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, provided that such further instruments,
documents and actions are consistent with this Agreement.

 

(g)                                  Warranty of Title to Collateral.  Pledgor
covenants that Pledgor will defend its rights, title and interest in and to the
Collateral against the claims and demands of all Persons whomsoever.  Pledgor
further covenants that Pledgor will have the title to and right to pledge and
grant a security interest in the Collateral hereafter pledged or in which a
security interest is granted to Administrative Agent hereunder and will likewise
defend its rights therein.

 

(h)                                 Good Standing.  Pledgor will at all times be
duly formed and is, and will at all times be, validly existing, in good standing
and qualified to do business in each jurisdiction where required. Pledgor will
at all times have all requisite power to own its property and conduct its
business as now conducted and as presently contemplated.

 

7.                                      Voting Rights, Dividends, Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     Pledgor shall be entitled to exercise
any and all voting, management, and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement, the Credit Agreement or any other Loan Document, subject to
the provisions of Section 6(b) hereof;

 

(ii)                                  Subject to the terms and conditions of the
Credit Agreement, Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien of this Agreement, any and all
(A) Distributions, and (B) distributions of capital or other property on or in
respect of any of the Pledged Ownership Interests pursuant to the
recapitalization or reclassification of the capital of the issuer thereof or
pursuant to the reorganization thereof, paid in respect of the Collateral;
provided, however, that if any such property is distributed in the form of
ownership interests in the Pledged Entity, such ownership interests shall be
pledged and any certificates evidencing such ownership interests shall be
delivered to Administrative Agent as provided for in Section 6(c) (collectively,
“Collateral Payments and Distributions”); and

 

6

--------------------------------------------------------------------------------


 

(iii)                               Administrative Agent shall promptly execute
and deliver (or cause to be executed, and delivered) to Pledgor all such
proxies, dividend payment orders and other instruments as Pledgor may from time
to time reasonably request for the purpose of enabling Pledgor to exercise the
voting, management, and other consensual rights which it is entitled to exercise
pursuant to paragraph (i), above, and to receive the Collateral Payments and
Distributions which Pledgor is authorized to receive and retain pursuant to
paragraph (ii) above.

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default, and after notice from Administrative Agent
(to the extent notice is required under the Loan Documents):

 

(i)                                     upon written notice from Administrative
Agent to Pledgor, all rights of Pledgor to exercise the voting, management, and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 7(a)(i) shall cease, and all such rights shall thereupon
become vested in Administrative Agent who shall thereupon have the sole right to
exercise such voting, management, and other consensual rights;

 

(ii)                                  all rights of Pledgor to receive the
Collateral Payments and Distributions which Pledgor would otherwise be
authorized to receive and retain pursuant to Section 7(a)(ii) shall cease, and
all such rights shall thereupon become vested in Administrative Agent who shall
thereupon have the sole right to receive and hold as Collateral such Collateral
Payments and Distributions; and

 

(iii)                               all Collateral Payments and Distributions
which are received by Pledgor contrary to the provisions of paragraph (ii) of
this Section 7(b) shall be received in trust for the benefit of Administrative
Agent, shall be segregated from other funds of Pledgor and shall forthwith be
paid over to Administrative Agent as Collateral in the same form as so received
(with any necessary endorsements).

 

(c)                                  In order to permit Administrative Agent to
exercise the voting, management, and other consensual rights which it may be
entitled to exercise pursuant to Section 7(b)(i) and to receive all Collateral
Payments and Distributions which it may be entitled to receive under
Section 7(b)(ii), (i) Pledgor shall promptly execute and deliver (or cause to be
executed and delivered) to Administrative Agent all such proxies, dividend
payment orders and other instruments as Administrative Agent may from time to
time reasonably request; and (ii) without limiting the effect of the immediately
preceding clause (i), Pledgor hereby grants to Administrative Agent, in order
for Administrative Agent to exercise the rights provided to it under this
Section, an irrevocable proxy to vote the Pledged Ownership Interests and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Ownership Interests would be entitled (including, without
limitation, giving or withholding written consents of members, calling special
meetings of members and voting at such meetings), which proxy shall be
effective, automatically and without the necessity of any action (including any
transfer of any Pledged Ownership Interests on the record books of the issuer
thereof), by any other Person (including the issuer of the Pledged Ownership
Interests or any officer or agent thereof).

 

(d)                                 Notwithstanding any of the foregoing,
Pledgor agrees that this Agreement shall not in any way be deemed to obligate
Administrative Agent to assume any of Pledgor’s obligations, duties, expenses or
liabilities arising out of this Agreement unless Administrative Agent otherwise
expressly agrees to assume any or all of said obligations, duties, expenses or
liabilities in writing.

 

8.                                      Administrative Agent Appointed
Attorney-in-Fact.  Pledgor hereby irrevocably appoints Administrative Agent as
Pledgor’s attorney-in-fact, with full authority in the place and stead of
Pledgor and in the name of Pledgor, exercisable after the occurrence and during
the continuation of an Event of

 

7

--------------------------------------------------------------------------------


 

Default, from time to time in Administrative Agent’s discretion to take any
action and to execute any instrument that Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, upon and during the continuation of an Event of Default:

 

(a)                                 to ask, demand, collect, sue for, recover,
compound, receive, and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                                 to receive, endorse and collect any
instruments made payable to Pledgor representing any dividend or other
Distribution in respect of the Collateral or any part thereof and to give full
discharge for the same; and

 

(c)                                  to file any claims or take any action or
institute any proceedings that Administrative Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of Administrative Agent with respect to any of the Collateral.

 

9.                                      Standard of Care.  The powers conferred
on Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the exercise of reasonable care in the custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
Administrative Agent shall have no duty as to any Collateral, it being
understood that Administrative Agent shall have no responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
Administrative Agent has or is deemed to have knowledge of such matters;
(b) taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above to maintain possession of the Collateral) to
preserve rights against any parties with respect to any Collateral; (c) taking
any necessary steps to collect or realize upon the Secured Obligations or any
guaranty therefor, or any part thereof, or any of the Collateral; or
(d) initiating any action to protect the Collateral against the possibility of a
decline in market value.  In no event shall the standard of care imposed upon
Administrative Agent hereunder exceed the minimum applicable standard of care
imposed under Section 9-207 of the UCC.

 

10.                               Waiver of Defenses; Secured Obligations Not
Affected.  Pledgor hereby waives and agrees not to assert or take advantage of
any defense based on: (a) except for a breach of the standard of care set forth
in Section 9 hereof, any lack of diligence by Administrative Agent in
collection, protection or realization upon any Collateral; (b) the failure to
make or give notice of presentment and demand for payment, or failure to make or
give protest and notice of dishonor or of default to Pledgor or to any other
party with respect to the Secured Obligations; (c) any exculpation of liability
of any party contained in the Loan Documents; (d) the failure of Administrative
Agent to perfect any security or to extend or renew the perfection of any
security; (e) any valuation, stay, moratorium law or other similar law now or
hereafter in effect or any right to require the marshalling of assets of
Pledgor; (f) any fraudulent, illegal or improper act by the Pledged Entity or
Pledgor; and (g) any other legal, equitable, or suretyship defenses whatsoever
to which Pledgor might otherwise be entitled, it being the intention that the
obligations of Pledgor hereunder shall be absolute, unconditional and
irrevocable.

 

11.                               Remedies.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, then Administrative Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and Administrative Agent may also in its sole discretion, without
notice except as specified below, sell the Collateral or any part thereof in one
or more parts at public or private sale, at any exchange or broker’s board or at
any of

 

8

--------------------------------------------------------------------------------


 

Administrative Agent’s offices or elsewhere, for cash, on credit, or for future
delivery, at such time or times and at such price or prices and upon such other
terms as would be commercially reasonable given the circumstances thereof,
irrespective of the impact of any such sales on the market price of the
Collateral.  Administrative Agent may be the purchaser of any or all of the
Collateral at any such sale and Administrative Agent shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives all rights of
redemption, stay, and/or appraisal which Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.  Pledgor agrees that, to the extent notice of sale shall be required by
law, at least ten (10) Business Days’ notice to Pledgor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Administrative Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Pledgor hereby waives any claims against Administrative Agent arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

(b)                                 Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as from time to
time amended (the “Securities Act”), and applicable state securities laws,
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral conducted without prior registration or qualification of
such Collateral under the Securities Act and/or such state securities laws, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, Pledgor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Administrative Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.

 

(c)                                  If Administrative Agent determines to
exercise its right to sell any or all of the Collateral, then, upon
Administrative Agent’s written request, the Pledged Entity shall furnish to
Administrative Agent such information as Administrative Agent may reasonably
request of Pledgor concerning Pledgor and the Collateral granted by Pledgor.

 

12.                               Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement, all proceeds received by Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of Administrative Agent, be
held by Administrative Agent as Collateral for, and/or then, or at any time
thereafter, applied in full or in part by Administrative Agent against, the
Secured Obligations.  Upon the indefeasible payment in full of all Secured
Obligations, any such proceeds remaining shall be paid to or upon the order of
Pledgor, or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.

 

9

--------------------------------------------------------------------------------


 

13.                               Indemnity and Expenses.

 

(a)                                 Pledgor agrees to indemnify Administrative
Agent from and against any and all claims, losses, and liabilities in any way
relating to, growing out of, or resulting from this Agreement and the
transactions contemplated hereby (including, without limitation, enforcement of
this Agreement), except to the extent such claims, losses, or liabilities result
from Lender’s gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction.

 

(b)                                 Pledgor shall pay to Administrative Agent
upon demand the amount of any and all reasonable costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that Administrative Agent or Lenders may incur in connection with (i) the sale
of, collection from, or other realization upon, any of the Collateral, (ii) the
exercise or enforcement of any of the rights of Administrative Agent hereunder,
or (iii) the failure by Pledgor to perform or observe any of the provisions
hereof.

 

14.                               Continuing Security Interest.  This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Credit Agreement, (b) be
binding upon Pledgor and Pledgor’s legal representatives, successors and
assigns, and (c) inure, together with the rights and remedies of Administrative
Agent and the Lenders hereunder, to the benefit of Administrative Agent and the
Lenders and their successors, transferees and assigns (to the extent permitted
by the Credit Agreement).  Upon the payment in full of all Secured Obligations
and the cancellation or termination of the Credit Agreement, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to Pledgor.  Upon any such termination Administrative Agent will, at
Pledgor’s expense, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request to evidence such termination and Pledgor shall be
entitled to the return, upon Pledgor’s request and at Pledgor’s expense, against
receipt and without recourse to Administrative Agent or any Lender, of such of
the Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof.

 

15.                               Amendments, Etc.  No amendment, modification,
termination or waiver of any provision of this Agreement, and no consent to any
departure by Pledgor from the terms and conditions hereof, shall in any event be
effective as to Pledgor unless the same shall be in writing and signed by
Administrative Agent and, in the case of any such amendment or modification, by
Pledgor.  Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

16.                               Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of Administrative Agent in the
exercise of any power, right or privilege hereunder shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right, or
privilege preclude any other or further exercise thereof or of any other power,
right, or privilege.  All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

17.                               Severability.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

18.                               Headings.  Section and subsection headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

10

--------------------------------------------------------------------------------


 

19.                                 Counterparts.  This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

20.                                 Marshalling.  Administrative Agent shall not
be required to marshal any present or future security for (including, but not
limited to, this Agreement and the Collateral), or other assurances of payment
of, the Secured Obligations or any of them, or to resort to such security or
other assurances of payment in any particular order.  All of Administrative
Agent’s rights hereunder and in respect of such security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent lawfully permissible, Pledgor hereby agrees
that Pledgor will not invoke any law, doctrine or principle relating to the
marshalling of collateral that might cause delay in or impede the enforcement of
Administrative Agent’s rights under this Agreement or under any other instrument
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that Pledgor
lawfully may, Pledgor hereby irrevocably waives the benefits of all such laws.

 

21.                                 Notices, Etc.  Any notice or other
communication in connection with this Agreement shall be in writing, and shall
be delivered in accordance with the provisions of the Credit Agreement to the
addresses, if any, specified for the intended recipient in the Credit Agreement,
and if to Pledgor, addressed to the address set forth in the introductory
paragraph of this Agreement.

 

22.                                 Governing Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
Commonwealth of Massachusetts, excluding the laws applicable to conflicts or
choice of law.  Pledgor hereby agrees that any suit for the enforcement of this
Agreement may be brought in the courts of the Commonwealth of Massachusetts or
any federal court sitting therein and consents to the nonexclusive jurisdiction
of such court and service of process in any such suit being made upon Pledgor by
mail at the address set forth in the Credit Agreement.  Pledgor hereby waives
any objection that it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum; provided,
however, that nothing contained in this Agreement will prevent Administrative
Agent from bringing any action, enforcing any award or judgment or exercising
any rights against Pledgor, against any security or against any property of
Pledgor within any other county, state or other foreign or domestic
jurisdiction.  Pledgor waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Agreement.

 

23.                                 Irrevocable Proxy. With respect to Article 8
Matters, Pledgor hereby irrevocably grants and appoints Administrative Agent,
from the date of this Agreement until the termination of this Agreement in
accordance with its terms, as Pledgor’s true and lawful proxy, for and in
Pledgor’s name, place and stead to vote the Pledged Ownership Interests in the
Pledged Entity by Pledgor, whether directly or indirectly, beneficially or of
record, now owned or hereafter acquired, and to exercise Pledgor’s management
rights, with respect to Article 8 Matters.  The proxy granted and appointed in
this Section 23 shall include the right to sign Pledgor’s name (as a member or
manager of the Pledged Entity) to any consent, certificate or other document
relating to any Article 8 Matter.  Pledgor hereby represents and warrants that
there are no other proxies and powers of attorney with respect to any Article 8
Matter and the Pledged Ownership Interests that Pledgor may have granted or
appointed.  Pledgor will not give a subsequent proxy or power of attorney or
enter into any other voting agreement with respect to the Pledged Ownership
Interests with respect to any Article 8 Matter and any attempt to do so with
respect to an Article 8 Matter shall be void and of no effect.  THE PROXIES AND
POWERS GRANTED BY PLEDGOR PURSUANT TO THIS AGREEMENT ARE COUPLED WITH AN
INTEREST, ARE

 

11

--------------------------------------------------------------------------------


 

GIVEN TO SECURE THE PERFORMANCE OF PLEDGOR’S OBLIGATIONS UNDER THIS AGREEMENT,
AND ARE IRREVOCABLE.

 

24.                                 Delay Not a Waiver.  Any waiver, express or
implied, of any provision hereunder and any delay or failure by Administrative
Agent to enforce any provision hereof, or any other available right or remedy,
at law or in equity, shall not preclude the enforcement of any such provision or
right or remedy thereafter.

 

25.                                 WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF ADMINISTRATIVE AGENT OR ANY LENDER
RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, Pledgor and Administrative
Agent have caused this Agreement to be executed as of the date first above
written.

 

 

PLEDGOR:

 

 

 

WALKER & DUNLOP, INC., a Maryland corporation

 

 

 

By:

/s/ William M. Walker

 

 

Name:  William M. Walker

 

 

Title:  President and Chief Executive Officer

 

[Signature page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Margaret A. Mulcahy

 

 

Name:  Margaret A. Mulcahy

 

 

Title:  Senior Vice President

 

[Signature page to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

JOINDER AND CONSENT OF THE PLEDGED ENTITY

 

The undersigned hereby (a) joins in the above Agreement for the sole purpose of
consenting to the terms thereof; (b) agrees to cooperate fully and in good faith
with Administrative Agent and Pledgor in carrying out this Agreement; (c) waives
any transfer or other restrictions, existing pursuant to Contractual
Obligations, Organizational Documents, or otherwise (other than under any
applicable securities laws), which otherwise might apply to the granting of the
pledges and security interests hereunder, or to the exercise by Administrative
Agent of the rights and remedies provided in this Agreement or applicable law,
at law or in equity, so as to, among other things, permit (x) Pledgor to enter
into and perform Pledgor’s obligations under this Agreement, and
(y) Administrative Agent’s exercise of Administrative Agent’s rights and
remedies hereunder and under applicable law, at law or in equity; (d) represents
and warrants that the (i) Pledged Entity has elected to have all of its
ownership interests deemed to be “securities” for the purposes of Articles 8 and
9 of the UCC, and such interests are “certificated,” (ii) Administrative Agent
is duly noted in the Pledged Entity’s books and records as the sole pledgee of
the Collateral, and (iii) Pledged Entity will not recognize any transferee or
pledgee of the Collateral other than Administrative Agent or pursuant to the
exercise of Administrative Agent’s rights and remedies under this Agreement; and
(e) agrees to comply with any “instructions” (as defined in Section 8-102(a)(12)
of the UCC) originated by Administrative Agent without further consent of
Pledgor, including, without limitation, instructions regarding the transfer,
redemption or other disposition of the Collateral or the proceeds thereof,
including any Distributions with respect thereto (this clause (e) shall not be
construed as expanding the rights of Administrative Agent to give instructions
with respect to the Collateral beyond such rights set forth in the above
Agreement).

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned has caused
this Agreement to be executed as an instrument under seal of the date first
above written.

 

 

PLEDGED ENTITY:

 

 

 

W&D INTERIM LENDER II LLC,

 

a Delaware limited liability company

 

 

 

By:

WALKER & DUNLOP, INC., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

 

Name: 

William M. Walker

 

 

Title: 

President and Chief Executive Officer

 

[Joinder and Consent to Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED LIABILITY COMPANY INTEREST CERTIFICATE

 

CERTIFICATE FOR

W&D INTERIM LENDER II LLC

 

Certificate Number

 

 

% outstanding

 

 

 

limited liability company

 

 

interests

 

 

 

 

 

W&D INTERIM LENDER II LLC, a Delaware limited liability company (the “Company”),
hereby certifies that WALKER & DUNLOP, INC. or, to the fullest extent permitted
by applicable law and in all events subject to the Agreement (as defined below),
any successors and assigns (the “Holder”) is the registered owner of 100% of the
limited liability company interest in the Company (the “Interests”).  THE
RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS) AND
LIMITATIONS OF THE INTERESTS ARE SET FORTH IN, AND THIS CERTIFICATE AND THE
INTERESTS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE SUBJECT TO
THE TERMS AND PROVISIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT OF THE
COMPANY, DATED AS OF SEPTEMBER [     ], 2012, AS THE SAME MAY BE AMENDED OR
AMENDED AND RESTATED FROM TIME TO TIME (THE “AGREEMENT”).  THE TRANSFER OF THIS
CERTIFICATE AND THE INTERESTS REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE AGREEMENT.  By acceptance of this Certificate, and as a condition to being
entitled to any rights and/or benefits with respect to the Interests evidenced
hereby, the Holder is deemed to have agreed to comply with and be bound by all
of the terms and conditions of the Agreement.  The Company will furnish a copy
of the Agreement to the Holder without charge upon written request to the
Company at its principal place of business.  The Company maintains books for the
purpose or registering the transfer of Interests.  In all events subject to the
Agreement, transfer of any or all Interests can be effected only after
compliance with all the relevant restrictions in the Agreement and the delivery
of an endorsed Certificate to the Company, accompanied by an assignment in the
form appearing on the reverse side of this Certificate, duly completed and
executed by and on behalf of the transferor in such transfer, and an applicable
for transfer in the form appearing on the reverse side of this Certificate, duly
completed and executed by and on behalf of the transferee in such transfer.

 

Each limited liability company interest in the Company shall constitute a
“security” within the meaning of, and governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware, and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995.

 

This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to principles of conflict of laws.

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
                              its                      as of the date set forth
below.

 

Dated:                       , 2012

 

 

W&D INTERIM LENDER II LLC,

 

a Delaware limited liability company

 

 

 

By:

WALKER & DUNLOP, INC., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

Title: 

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

REVERSE SIDE OF CERTIFICATE

REPRESENTED INTERESTS OF

W&D INTERIM LENDER II LLC

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         [print or typewrite the name of the transferee],
                         [insert Social Security Number or other taxpayer
identification number of transferee], the following specified percentage of
Interests:                          [identify percentage of Interests being
transferred], and irrevocably constitutes and appoints                         
as attorney-in-fact to transfer the same on the books and records of the
Company, with full power of substitution in the premises.

 

 

Dated:

 

 

Signature:

 

 

 

 

 

 

(Transferor)

 

Address:

 

 

APPLICATION FOR TRANSFER OF INTERESTS

 

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited liability company interests in the Company described
above (the “Transfer”) and applies to be admitted to the Company as a substitute
member of the Company in accordance with the Agreement (as defined on the front
side hereof), (b) agrees to comply with and be bound by all of the terms and
provisions of the Agreement, (c) represents that the Transfer complies with the
terms and conditions of the Agreement, (d) represents that the Transfer does not
violate any applicable laws and regulations, and (e) agrees to execute and
acknowledge such instruments (including, without limitation, a counterpart of
the Agreement), in form and substance satisfactory to the Company, as the
Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company in accordance
with the Agreement and to confirm the agreement of the Applicant to be bound by
all the terms and provisions of the Agreement with respect to the limited
liability company interests in the Company described above.  Initially
capitalized terms used herein and not otherwise defined herein are used as
defined in the Agreement.

 

Subject to the Agreement, the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101 et seq. (the “Act”), and Article 8 of the Uniform Commercial Code as in
effect in the State of Delaware on the date hereof (“Article 8”), the Applicant
directs that the foregoing Transfer and the Applicant’s admission to the Company
as a substitute member of the Company shall be effective as of
                       .

 

Name of Transferee (Print)

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

(Transferee)

 

 

 

 

Address:

 

 

Subject to the Agreement, the Act and Article 8, the Company has determined
(a) that the Transfer described above is permitted by the Agreement, (b) hereby
agrees to effect such Transfer and the admission of the Applicant as a
substitute member of the Company effective as of the date and time directed
above, and (c) agrees to record, as promptly as possible, in the books and
records of the Company the admission of the Applicant as a substitute member of
the Company.

 

 

 

By:

 

 

Name: 

 

 

Title: 

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Instruction to Register Pledge

                    , 2012

 

To:                             W&D INTERIM LENDER II LLC

 

In accordance with the requirements of that certain Pledge and Security
Agreement, dated as the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), between BANK OF AMERICA,
N.A., a national banking association, as agent (“Administrative Agent”), and
WALKER & DUNLOP, INC., a Maryland corporation (“Pledgor”) (defined terms used
herein as therein defined), you are hereby instructed (i) that the limited
liability company interests described below are and shall be deemed to be
securities under the Uniform Commercial Code and (ii) to register the pledge of
the following interests as follows:

 

The 100% limited liability company interest of the undersigned in W&D INTERIM
LENDER II LLC, a Delaware limited liability company (collectively,
the “Issuer”), including, without limitation, all of the following property now
owned or at any time hereafter acquired by Pledgor or in which Pledgor now has
or at any time in the future may acquire any right, title or interest:

 

(a)                                 all additional membership or limited
liability company interests of, or other equity interests in, the Issuer and
options, warrants, and other rights hereafter acquired by Pledgor in respect of
such membership or limited liability company interests or other equity interests
(whether in connection with any capital increase, recapitalization,
reclassification, or reorganization of the Issuer or otherwise) (all such
membership or limited liability company interests and other equity interests of
Pledgor, and all such options, warrants and other rights being hereinafter
collectively referred to as the “Pledged Interests”);

 

(b)                                 all certificates, instruments, or other
writings representing or evidencing the Pledged Interests, and all accounts and
general intangibles arising out of, or in connection with, the Pledged
Interests;

 

(c)                                  any and all moneys or property due and to
become due to Pledgor now or in the future in respect of the Pledged Interests,
or to which Pledgor may now or in the future be entitled to in its capacity as a
member of the Issuer, whether by way of a dividend, distribution, return of
capital, or otherwise;

 

(d)                                 all other claims which Pledgor now has or
may in the future acquire in its capacity as a member or other equityholder of
the Issuer against the Issuer and its property;

 

(e)                                  all rights of Pledgor under the limited
liability company agreement of the Issuer (and all other agreements, if any, to
which Pledgor is a party from time to time which relate to its ownership of the
Pledged Interests), including, without limitation, all voting, consent, and
management rights of Pledgor arising thereunder or otherwise in connection with
Pledgor’s ownership of the Pledged Interests; and

 

(f)                                   to the extent not otherwise included, all
Proceeds of any or all of the foregoing.

 

[Signature Page Follows]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

You are hereby further authorized and instructed to execute and deliver to
Administrative Agent a Confirmation Statement and Instruction Agreement,
substantially in the form of Exhibit C to the Pledge Agreement and, to the
extent provided more fully therein, to comply with the instructions of
Administrative Agent in respect of the Collateral without further consent of, or
notice to, the undersigned.  Notwithstanding anything in this paragraph, this
instruction shall not be construed as expanding the rights of Administrative
Agent to give instructions with respect to the Collateral beyond such rights set
forth in the Pledge Agreement.

 

 

Very truly yours,

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

PLEDGOR:

 

 

 

WALKER & DUNLOP, INC., a Maryland corporation

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

 

 

                    , 2012

 

To:                             BANK OF AMERICA, N.A.

 

Pursuant to the requirements of that certain Pledge and Security Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Pledge Agreement’’), between BANK OF AMERICA, N.A., a national
banking association (“Administrative Agent”), and WALKER & DUNLOP, INC., a
Maryland corporation (“Pledgor”) (defined terms used herein are as therein
defined), this Confirmation Statement and Instruction Agreement relates to all
of the limited liability company interests held by Pledgor (the “Pledged
Interests”), issued by W&D INTERIM LENDER II LLC, a Delaware limited liability
company (the “Issuer”).

 

The Pledged Interests (i) are not “investment company securities” (within the
meaning of Section 8-103 of the Uniform Commercial Code (the “Code”)) and
(ii) are not, and shall not be, dealt in or traded on securities exchanges or in
securities markets. The terms of the Pledged Interests provide that they are
“securities” (within the meaning of Sections 8-102(a)(15) and 8-103 of the
Code).

 

For purposes of perfecting the security interest of Administrative Agent
therein, the Issuer agrees as follows:

 

On the date hereof, the registered owner of 100% of the limited liability
company interests in W&D INTERIM LENDER II LLC is WALKER & DUNLOP, INC.

 

The registered pledgee of the Pledged Interests is:

 

BANK OF AMERICA, N.A., as agent

 

There are no liens of the Issuer on the Pledged Interests or any adverse claims
thereto for which Issuer has a duty under Section 8-403 of the Code. Issuer has
by book-entry registered the Pledged Interests in the name of the registered
pledgee on or before the date hereof. No other pledge is currently registered on
the books and records of Issuer with respect to the Pledged Interests.

 

Until confirmed in writing by Administrative Agent that the Secured Obligations
are paid in full (exclusive of provisions which shall survive full
payment), Issuer agrees to: (i) comply with the instructions of Administrative
Agent, without any further consent from Pledgor or any other Person, in respect
of the Collateral; and (ii) disregard any request made by Pledgor or any other
person which contravenes the instructions of Administrative Agent with respect
to the Collateral.  Notwithstanding anything in this paragraph, this
Confirmation Statement and Instruction Agreement shall not be construed as
expanding the rights of Administrative Agent to give instructions with respect
to the Collateral beyond such rights set forth in the Pledge Agreement.

 

[Signature Pages Follow]

 

Exhibit C-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

W&D INTERIM LENDER II LLC,

 

a Delaware limited liability company

 

 

 

By:

WALKER & DUNLOP, INC., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PLEDGOR:

 

WALKER & DUNLOP, INC., a Maryland corporation

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit C-3

--------------------------------------------------------------------------------